DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with Attorney Nomugi Tomoyroi on 01/26/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 9-13 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-8, drawn to equipment for manufacturing a fiber structure, classified in D21 F9/00.
II. Claim 9-13, drawn to a method for manufacturing a fiber structure, classified in D21H17/20.
Inventions I and II are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case invention I can be used to practice another and materially different process or method such as forming a fibrous web as opposed to manufacturing a fiber structure as recited in claim 1 of invention I.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  a defibrating section, a transport section, melting-material mixing section, a fibrous-web forming section, a sheet supply section, and a heating-and-compression mechanism in claims 1-8.  Examiner interprets “section” to be the same as “unit”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The language of claims 1-8 is vague, unclear, and indefinite for failing to particularly point out and distinctly claim the subject matter of the invention.  For example, the phrase “a defibrating section, a transport section, melting-material mixing section, a fibrous-web forming section, a sheet supply section, a heating-and-compression mechanism, a dispersion member, and a suction member” are unclear in the context of the respective claims.  Moreover, the claim limitations such as “a sheet supply section configured to supply a shape- maintaining sheet to the fibrous web” is extremely broad and general, and thus the metes and bounds of patent protection desired cannot be ascertained, so appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki MURAYAMA, et al.; US 20160312405 A1 (MURAYAMA).      
For the rejection of the claims below the Examiner notes that:
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard
Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir.
1990) (emphasis in original). A claim containing a "recitation with respect to the manner
in which a claimed apparatus is intended to be employed does not differentiate the
claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the

Inter. 1987) [see e.g. MPEP 2114(II)] 

Therefore where a prior art apparatus contains structure that allows for the prior art apparatus to perform an instant claim limitation based on a manner of use, the apparatus will be understood to anticipate or render obvious the claimed apparatus. 	

Regarding claim 1, MURAYAMA discloses:  Equipment for manufacturing a fiber structure (Para [0002] and Fig. 1 depicts various devices such as shredder unit, defibrating unit, forming unit, and ect.  For processing a sheet and/or fiber.), the equipment comprising: a defibrating section configured to pulverize and defibrate a fiber material containing fibers (Fig. 1, a defibrating unit 30 and para [0018] discloses “The supply unit 10 supplies recovered paper Pu to the shredder 20.”); a transport section through which a defibrated material defibrated by the defibrating section is transported (Para [0033] discloses “The web W formed on the mesh belt 73 is conveyed by the conveyance unit 100. The conveyance unit 100 in this embodiment is the part that conveys the web W from the mesh belt 73 to final deposition as a sheet Pr (web W) in the stacker 160.”  The conveyance unit 100 is considered the transport section in the claimed invention.); a melting-material mixing section configured to mix a melting material into the defibrated material transported through the transport section (Para [0029] discloses “A forming drum 71 into which fiber and resin is loaded is disposed to the forming unit 70 as the mechanism for uniformly distributing the fiber in air. By rotationally driving the forming drum 71, the resin (additive) can be uniformly mixed with the passed material (fiber).”  The resin is considered a melting material.); a fibrous-web forming section configured to accumulate the defibrated material in which the melting material is mixed and form a fibrous web (para [0032] discloses “The fiber and other materials that passed through the foraminous screen of the forming drum 71 is deposited onto the mesh belt 73 by the suction power of the suction device 75. By moving the mesh belt 73 in one a sheet supply section configured to supply a shape-maintaining sheet to the fibrous web (Fig. 1, the supply unit 10 and para [0017-0018] and [0033].  The supply unit includes a tray 11 for stocking a stack of sheets of recovered paper Pu, and an automatic sheet feeder 12 for continuously supplying the recovered paper Pu in the tray 11 to the shredder 20.  After the shredding, defibrating, and mixing the fiber with the additive agent, the mixture is formed to a web or sheet in the forming unit 70 using the endless mesh belt 73.); and a heating-and-compression mechanism (Para [0040] discloses “A pair of fuser rollers 151 embodying a fuser unit 150 as a heating unit…) configured to compress the shape-maintaining sheet and the fibrous web between planar plates and heat the shape-maintaining sheet and the fibrous web to a temperature equal to or higher than a temperature at which the melting material softens (Para [0040] discloses “A heater or other type of heating member is disposed in the axial center of the fuser rollers 151, and heat and pressure can be applied to the conveyed web W by passing the web W between the pair of fuser rollers 151. By applying heat and pressure to the web W with the pair of fuser rollers 151, the resin melts and becomes more easily interlaced with the fibers,…”).
The only difference between the claimed invention and MURAYAMA is lack of the exact manner in which the shape-maintaining sheet and the fibrous is compressed as recited in the claim limitation: configured to compress the shape-maintaining sheet and the fibrous web between planar plates.  However, as noted hereinbefore, MURAYAMA discloses on Fig. 1 a pair of fuser rollers 151 embodying a fuser unit 150 as a heating unit.  The fuser unit 150 bonds (fuses) the fibers contained in the web W through the resin.   Since the application of heat and pressure to the conveyed web is functionally equivalent (i.e., planar plates vs. pair of fuser roller 151), one of ordinary skill in the art could manipulate and/or re-arrange the configuration of the various parts of the fuser unit 150 so as to produce the configuration disclosed by the claimed invention. 

The rationale to support a conclusion that a claim is obvious is that all the claimed elements were known in the prior art, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). See also MPEP 2143.   

Regarding claim 2, MURAYAMA discloses all of the limitations of its base claim 1.  MURAYAMA further discloses:  wherein the sheet supply section supplies the shape-maintaining 39SE-US215024 sheet to a first surface and a second surface opposite to the first surface of the fibrous web (As depicted in Fig. 1 and para [0033], it is self-evident that both surfaces of the fibrous web is supplied the shape-maintaining  sheet.).

Regarding claim 3, MURAYAMA discloses all of the limitations of its base claim 1.  MURAYAMA further discloses:  wherein the melting material is melting-resin fibers, and the melting-resin fibers have a fiber fineness of 0.5 dtex or more and 2.0 dtex or less (Para [0021] discloses “…paper are reduced to particulate several ten microns or less in diameter…” One of ordinary skill in the art would 

Regarding claim 4, MURAYAMA discloses all of the limitations of its base claim 1.  MURAYAMA further discloses:  wherein the melting material is resin particles, and the resin particles have a volume average particle diameter of 4 µm or more and 20 µm or less (Based on what disclosed on para [0021] with respect to fiber fineness could be applied to the resin particle as well and thus, one of ordinary skill in the art would know that diameter of resins should be in the ordinary ranges such as 4 µm or more and 20 µm that is melted rapidly upon application of heat and pressure during the process operation.).

Regarding claims 5 and 6, MURAYAMA discloses all of the limitations of its respective base claim 1.  MURAYAMA further discloses:  the equipment further comprising a functional-material mixing section configured to mix a functional material (i.e., a fire-retardant material) into the defibrated material (Para [0027] discloses “In addition to fusion bonding resin, additives such as flame retardants, bleaching agents, paper strengtheners, and sizing agents may also be added.”).

Regarding claim 7, MURAYAMA discloses all of the limitations of its base claim 1.  MURAYAMA further discloses: wherein the fibrous-web forming section includes a dispersion member configured to disperse the defibrated material (Para [0028] discloses “The forming unit 70 includes a mechanism that uniformly disperses fiber in air, and a mechanism that lays the dispersed fiber onto a mesh belt 73.”), a mesh belt (Fig. 1, a mesh belt 73. Para [0030] discloses “An endless mesh belt 73 made with mesh and tensioned by tension rollers 72 is disposed below the forming unit 70.  The mesh belt 73 moves in one direction by at least one of the tension rollers 72 turning.”) on which the dispersed defibrated material is accumulated, the mesh belt being configured to transport the accumulated defibrated material, and a suction member configured to suction the dispersed defibrated material via the mesh belt (Para [0031] discloses “A suction device 75 that produces a downward flow of air through the mesh belt 73 is disposed as a suction unit below the forming drum 71 with the mesh belt 73 therebetween. The suction device 75 pulls the fibers suspended in air down onto the mesh belt 73.”).  

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki MURAYAMA, et al.; US 20160312405 A1 (MURAYAMA) in view of Yoshiyuki NAGAI (US 20150247286 A1). 

Regarding claim 8, MURAYAMA discloses all of the limitations of its base claim 1.  Even though MURAYAMA uses air as a fluid in processing the fibrous web, nevertheless, does not expressly disclose:  the equipment further comprising a liquid atomizer configured to atomize a liquid onto the fibrous web transported by a mesh belt. 
In the same filed of art, NAGAI is related to the same process operation as compared to the claimed invention and is the Applicant’s previous disclosure in which directed to a sheet manufacturing apparatus includes a defibrating unit configured to defibrate a defibration object containing fibers in the air, a supply unit configured to supply additive agents to defibrated material that has been defibrated in the defibrating unit, a deposition unit configured to deposit the defibrated material and the additive agents, and a heating unit configured to heat a web deposited by the deposition unit.  The supply unit has a moisture adding unit configured to add moisture to the additive agents.  That being said, NAGAI discloses:  the equipment further comprising a liquid atomizer configured to atomize a liquid onto the fibrous web transported by a mesh belt (Fig. 1, para [0037] discloses a moisture adding unit 300 that functionally is equivalent to a liquid atomizer recited in the claimed invention.).       
MURAYAMA by using a moisture adding unit as taught by NAGAI so that the additive agents become difficult to charge because of the moisture that is held and are prevented from adhering to transfer path of the additive agents.  Similarly, one of ordinary skill in the art, upon reading NAGAI disclosure, would also have been motivated to apply its teaching of spraying water from the moisture adding unit 300 to conduct a moisture adding process in response to the presence or absence of the defibrated material and that additive agents that were mixed together and passed through transfer path for the benefit of the claimed invention. 
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Naotaka HIGUCHI; (US 20150275430 A1) is directed to a sheet manufacturing apparatus which can mix fibers and additive agents bonded to the plurality of fibers in the atmosphere, and can form a sheet having excellent uniformity. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748  
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748